DETAILED ACTION
This office action follows a response filed on November 23, 2021.  Claims 1 and 4-8 were amended.  Claims 9-15 were canceled, and new claims 16-26 were added.  Claims 1-8 and 16-26 are pending.   

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, please insert “(HDPE)” after “polyethylene” since this is the first occurrence of the term in claim.  Note that claim 18 makes reference to a “HDPE article” recited in the independent claim.  
  
Claim 1 is objected to because of the following informalities:  In line 3, please replace “above the” with “above a”, as there is insufficient antecedent basis for the term “the melting temperature”.  

Claim 1 is objected to because of the following informalities:  In line 5, there is technically insufficient antecedent basis for the term “the heated HDPE”.  Inserting “to form a heated HDPE” after “of the HDPE” in line 4, would remove this ambiguity.  Furthermore, the added term makes claim language of step (i) consistent with that recited in steps (ii) to (iv). 

Claim 1 is objected to because of the following informalities:  In line 10, please replace “comprising” with “during” so that claim language is consistent with that in line 2 of claim 8. 

Claim 1 is objected to because of the following informalities:  In line 10, the term “of the article” is superfluous and may be deleted.  If the term must remain in the claim, please insert “melt-crystallized HDPE” prior to “article”.  

Claim 1 is objected to because of the following informalities:  In line 12, please replace “characterized in that” with “wherein”. 

Claim 2 is objected to because of the following informalities:  In line 1, please insert “transparent high density polyethylene” prior to “article”. 

Claim 19 is objected to because of the following informalities:  Claim lacks nexus between the “high strength transparent high density polyethylene article” (line 1) and “the HDPE” (line 3).  Claim should indicate that the high strength transparent high density polyethylene article comprises the HDPE, as per claim 20.  

Claim 24 is objected to because of the following informalities:  In line 1, please replace “claim 9” with “claim 19”. 

Claim 25 is objected to because of the following informalities:  In line 1, please replace “claim 9” with “claim 19”. 

Claim 25 is objected to because of the following informalities:  In line 2, please replace “averaged” with “average”. 

Claim 26 is objected to because of the following informalities:  In line 2, please replace “claim 9” with “claim 19”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 lacks nexus between the “oriented HDPE article” formed in step (iv) and the “high strength transparent high density polyethylene article” (recited in preamble) that is produced by claimed process.  Claim is indefinite because it is unclear whether the high strength transparent high density polyethylene article is actually produced, and if it is, claim would appear to omit an essential step necessary for producing the high strength transparent high density polyethylene article.  See MPEP § 2172.01.  
Dependent claims are subsumed under the rejection.



Response to Arguments
The rejection of claims under 35 U.S.C. 112(b), set forth in paragraph 4 of the previous office action dated August 23, 2021, has been withdrawn.    
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Lukesova et al. (US 2021/01289667) in view of evidence furnished in Chang et al. (US 2019/0161602), set forth in paragraph 7 of the previous office action dated August 23, 2021.  Lukesova et al. teaches a polyethylene having a high load melt index (21.6 kg, 190 ºC) of less than 1 g/10 min and a density of from 0.925 to 0.940 g/cm3.  There is no relation between the polyethylene of Lukesova et al. and that of Chang et al. to invoke a claim that properties of the polyethylene of Chang et al. are inherent in the polyethylene of Lukesova et al.
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Lukesova et al. (US 2021/01289667) in view of Zachariades (US 4,655,769), set forth in paragraph 10 of the previous office action has been withdrawn.   
None of cited references teaches claimed high density polyethylene having a melt index (21.6 kg, 190 ºC) of at most 1.5 g/10 min, an isotropic density of at most 0.955 g/cm3, a Tm of greater than 130 ºC, and a molecular weight distribution of between 2 and 10.  Therefore, none of cited references teaches the process for the production of a high strength transparent high density polyethylene article of claim 1 or the high strength transparent high density polyethylene article of claim 19.  
Claims are not in condition for allowance.  For purposes of filling out PTO-326, status of claims 20-23 is listed as “objected to”.  Claims will be allowable upon appropriate amendment to obviate claim objections and the rejection under 35 U.S.C. 112(b), supra. 
Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to high density polyethylenes characterized by high load melt index (21.6 kg, 190 ºC).  None of these references teaches the high density polyethylene of instant claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 11, 2022